Case 1:15-bk-10003-MFW         Doc 1175 Filed 10/26/18 Entered 10/26/18 14:45:17                Desc
                                Main Document    Page 1 of 3



                     IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                                 BANKRUPTCY DIVISION
                                       ST. CROIX

 In re:                                        )       Chapter 11
                                               )
 HOVENSA, L.L.C.,                              )       Case No. 1:15-bk-10003-MFW
                                               )
                                Debtor.        )       Re: D.I. 1173 and 1174

  JOINT MOTION FOR ENTRY OF ORDER EXTENDING LIQUIDATING TRUSTEE’S
    DEADLINE TO RESPOND TO MOTION FOR DISGORGEMENT OF FEES OR IN
      THE ALTERNATIVE MOTION FOR FEE AUDIT OF DENTONS AND WMC

          Lee J. Rohn, on behalf of certain Class IV Tort Claimants and a member of the Oversight

 Committee of the Liquidating Trust (“Attorney Rohn”) and Jay Borow, in his capacity as the

 duly appointed liquidating trustee for the Hovensa Liquidating Trust (the “Liquidating Trustee”

 and collectively with L. Rohn, the “Parties”) jointly file this motion for entry of an order

 extending the Liquidating Trustee’s deadline to seek summary dismissal of the Motion for

 Disgorgement of Fees Or, In the Alternative, Motion for Fee Audit of Dentons and WMC filed

 under seal as Docket Number 1173 (the “Disgorgement Motion”) and, in support hereof, jointly

 state as follows:

          1.     At the hearing held on October 11, 2018, the Parties agreed and the Court ordered

 that Attorney Rohn would file and serve the Disgorgement Motion no later than October 15,

 2018. The Court also ruled that the Liquidating Trustee would have fourteen (14) days to file a

 motion for summary dismissal of the Disgorgement Motion.

          2.     The Liquidating Trustee did not receive service of the Disgorgement Motion until

 October 22, 2018. The Parties agree that the appropriate deadline for the Liquidating Trustee to

 file its motion for summary dismissal of the Disgorgement Motion is November 5, 2018.
Case 1:15-bk-10003-MFW         Doc 1175 Filed 10/26/18 Entered 10/26/18 14:45:17                 Desc
                                Main Document    Page 2 of 3



        WHEREFORE, Attorney Rohn and the Liquidating Trustee jointly request that the Court

 enter an order in substantially the same form as attached hereto as Exhibit A, directing that the

 Liquidating Trustee shall have until Monday November 5, 2018 to file a motion for summary

 dismissal of the Disgorgement Motion.

        JOINTLY AND RESPECTFULLY SUBMITTED, THIS ____ DAY OF

 OCTOBER, 2018:



        LEE J. ROHN AND
        ASSOCIATES, LLC                               HAMM ECKARD, LLP


  By:                                           By:
        Lee J. Rohn (VI Bar No. 52)                   Mark W. Eckard (VI Bar No. 1051)
        1101 King Street                              5030 Anchor Way, Suite 13
        Christiansted, VI 00820                       Christiansted, VI 00820
        Telephone: (340) 778-8855                     Telephone: (340) 773-6955
        Email: lee@rohnlaw.com                        Email: meckard@usvi.law

        Counsel to Certain Class IV Tort              Counsel to the Liquidating Trustee
        Claimants

                                                      DENTONS US LLP


                                                By:
                                                      Sam J. Alberts (admitted pro hac vice)
                                                      Malka Zeefe (admitted pro hac vice)
                                                      1900 K Street, NW
                                                      Washington, DC 20006
                                                      Telephone: (202) 408-7004
                                                      Email: sam.alberts@dentons.com
                                                             malka.zeefe@dentons.com

                                                      Counsel to the Liquidating Trustee
Case 1:15-bk-10003-MFW   Doc 1175 Filed 10/26/18 Entered 10/26/18 14:45:17   Desc
                          Main Document    Page 3 of 3
